DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 5/11/2021 in which Applicant lists claim 7 as being cancelled, claims 2-5 and 8-13 as being withdrawn, claims 6 and 14-15 as being previously presented, and claims 1 and 16 as being currently amended. It is interpreted by the examiner that claims 1-6 and 8-16 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Response to Arguments
Applicant’s arguments, see pages 8-10 of the remarks, filed 5/11/2021, with respect to claims 1 and 16 being amended such that the “comprising” language of the preamble has been changed to “consisting of” language, and wherein the image side group has been limited to two cemented lenses, have been fully considered and are persuasive.  The rejections of the claims are hereby withdrawn. 
Election/Restrictions
At least claim 1 is allowable. The restriction requirement Groups I-IX, as set forth in the Office action mailed on 7/13/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/13/2020 is hereby withdrawn.  Claims 2-5 and 8-13, directed to at least one non-elected group are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment which places this application in condition for allowance. During a conversation conducted on 5/25/2021, Otilia Gabor (60,217) requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 50-6916 the required fee of $220 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
A)	Claim 1 has been replaced with:
“A variable magnification optical system, consisting of:
a first lens group disposed at a most object side and having positive refractive power,
an intermediate group disposed at an image side of the first lens group and having negative refractive power,
a focusing group disposed at an image side of the intermediate group and having positive refractive power, the focusing group being moved upon focusing, and
an image side group disposed at an image side of the focusing group and having positive refractive power;
upon varying magnification, a distance between the first lens group and the intermediate group, a distance between the intermediate group and the focusing group and a distance between the focusing group and the image side group being varied;
the first lens group consisting of three lenses;
wherein the focusing group is composed of one or two lens components;
the image side group having two cemented lenses;
a lens disposed at the most image side having negative refractive power; and
the following conditional expressions being satisfied:
2.50 < f1/ (-fc) < 6.20
0.436 ≦ ff/fi < 1.00
where f1 denotes a focal length of the first lens group, fc denotes a focal length of the intermediate group, ff denotes a focal length of the focusing group, and fi denotes a focal length of the image side group.”;
B)	Claim 10 is cancelled; and
C)	Claim 16 has been replaced with:
“A method for manufacturing a variable magnification optical system consisting of steps of:
arranging a first lens group disposed at a most object side and having positive refractive power, an intermediate group disposed at an image side of the first lens group and having negative refractive power, a focusing group disposed at an image side of the intermediate group and having positive refractive power, the focusing group being moved upon focusing, and an image side group disposed at an image side of the focusing group and having positive refractive power, such that, upon varying magnification, a distance between the first lens group and the intermediate group, a distance between the intermediate group and the focusing group and a distance between the focusing group and the image side group are varied;
arranging such that the first lens group consists of three lenses;
arranging such that the focusing group is composed of one or two lens components;
arranging such that the image side group has two cemented lenses;
arranging such that a lens disposed at the most image side has negative refractive power; and
arranging such that the following conditional expressions are satisfied:
2.50 < f1/ (-fc) < 6.20
0.436 ≦ ff/fi < 1.00


Allowable Subject Matter
Claims 1-6, 8-9, and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 16 are allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an apparatus/method for a variable magnification optical system consisting of: a first lens group having positive refractive power, an intermediate group having negative refractive power, a focusing group having positive refractive power, an image side group having positive refractive power, the first lens group consisting of three lenses, the focusing group being composed of one or two lens components, the image side group having two cemented lenses, a lens disposed at the most image side having negative refractive power, and satisfying the two conditional expressions, as generally set forth in claims 1 and 16, the device including the totality of the particular limitations recited in claim 1 or 16.
Claims 2-6, 8-9 and 11-15 depend from claim 1 and therefore are allowable for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Yamaguchi, US 2011/0228407 A1 discloses all of the claim limitations of claim 1 except for the focusing group being composed of one or two lens components (see at least figure 1, elements L31, L32, L33, L34 and paragraphs [0067]-[0068], [0074]-[0075] and Table 1; figure 4, elements L31, L32, L33, L34 and paragraphs [0091]-[0092], [0097] and Table 2; and figure 10, elements L31, L32, L33, L34 and paragraphs [0117]-[0119] and Table 4);
Mitsuki, US 2008/0297901 A1 discloses a similar optical system to that disclosed in claims 1 and 16, but does not satisfy the two conditional expressions, or that the focusing group being composed of one or two lens components (see for example figure 1 and Table 1); and
Miwa et al., US 2011/0122508 A1 discloses a similar optical system to that disclosed in claims 1 and 16, but does not satisfy the two conditional expressions, or that the focusing group being composed of one or two lens components (see for example figure 1 and Table 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/25/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872